                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION


EMILY KAPELLUSCH,

                Plaintiff,

         v.                                                 Case No: 18-cv-843

BOLD SALONS LLC, et. al.

                Defendants


                         DECLARATION OF ROBERT M. MIHELICH


         I, Robert M. Mihelich, certify under penalty of perjury that the following is true and

correct to the best of my knowledge and recollection:

         1.     The statements set forth in this declaration are made of my own personal

knowledge and, if called as a witness, I could and would testify competently to the matters stated

below.

         2.     I was admitted to the Bar of the State of Wisconsin in 1993. I am also admitted to

practice before the United States District Courts for the Eastern and Western Districts of

Wisconsin and the Northern District of Illinois. Most of my professional time and efforts have

involved representing employees in employment matters, including wage and hour cases.

         3.     From approximately the years 1993 to 1996, I owned my own practice, the Law

Offices of Robert M. Mihelich. From approximately the years 1996 to 1999, I was an attorney at

Alan C. Olson & Associates, S.C., and from approximately the years 2000 to the present date, I

have again owned my own practice, the Law Offices of Robert M. Mihelich.




          Case 1:18-cv-00843-WCG Filed 01/04/19 Page 1 of 3 Document 22
        4.      Throughout my years of practice, I have represented numerous individuals in

efforts to recover unpaid wages under both state and federal law. My practice has been devoted to

employment law, including wage and hour litigation in federal and state court. I am a member of

the Wisconsin Employment Lawyers Association, the National Employment Lawyers

Association, and the Wisconsin State Bar.

        5.      I am aware that the Attorneys at Walcheske & Luzi, LLC have represented

Plaintiffs in individual and class/collective action wage and hour matters in front of the United

States District Court for the Eastern and Western Districts of Wisconsin and in the State of

Wisconsin. I am aware that Attorney Scott S. Luzi is experienced with complex federal wage and

hour litigation, and that he has served as counsel on behalf of individuals in single-Plaintiff and

multi-Plaintiff wage and hour actions.

        6.      I currently bill for my services at the rate of $350.00 per hour.

        7.      As an attorney who has practiced employment law and who owns his own firm,

and as counsel on a multitude of wage and hour cases, I am familiar with the market rate in

Wisconsin for representation of plaintiffs under the Fair Labor Standards Act and Wisconsin state

law. I am also familiar with a plaintiff’s ability to recover reasonable attorneys’ fees and costs

incurred in such litigation. With respect to individual and class/collective action wage and hour

cases, I believe that my hourly rate is reasonable and representative of market rate for such

services on these cases, and I do charge this hourly rate on such cases.

        8.      I understand that the attorneys at Walcheske & Luzi, LLC are filing a petition for

Attorneys’ Fees and Costs in this matter, which is an individual wage and hour case brought

under the Fair Labor Standards Act and Wisconsin state law. I understand that Scott S. Luzi’s

current hourly rate is also $350.00 for services rendered in individual and class/collective action

wage and hour cases.


                                       -2-
          Case 1:18-cv-00843-WCG Filed 01/04/19 Page 2 of 3 Document 22
       9.       Based on my experience and knowledge of the market, as well as my personal

opinion of the work of Attorney Scott S. Luzi, my opinion is that his hourly rate is reasonable for

an individual wage and hour case.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

                Executed this 31s day of December, 2018.

                                                             s/ Robert M. Mihelich ____        .




                                                             Robert M. Mihelich




                                         -3-
            Case 1:18-cv-00843-WCG Filed 01/04/19 Page 3 of 3 Document 22
